PD-0379-15
                                PD-0379-15                                COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
May 4, 2015
                                                                          Transmitted 5/4/2015 2:33:30 PM
                                                                            Accepted 5/4/2015 4:31:18 PM
                     IN THE COURT OF CRIMINAL APPEALS                                      ABEL ACOSTA
                                                                                                   CLERK
                           OF THE STATE OF TEXAS

                                       PD- 03379-15


  JOHN ELSWORTH COMBEST                       §
  Appellant                                   §                On Petition for Review of
  v.                                          §                No. 01-13-00712-CR
                                              §                Court of Appeals
                                              §                First District of Texas
  THE STATE OF TEXAS                          §
  Appellee


              PETITIONER/APPELLANT’S MOTION TO EXTEND TIME
                TO FILE PETITION FOR DISCRETIONARY REVIEW

          Petitioner/Appellant Charles Henry Jones, moves for an extension of time to file

  his petition for discretionary review, under TEX. R. APP. P. 10.5(b).

                          I. LOWER COURT PROCEEDINGS

          Judgment in this case was entered on July 31, 2013. The court of appeals

  affirmed on February 26, 2015. No motion for rehearing was filed.

                         II. PROCEEDINGS IN THIS COURT

          Mr. Combest’s petition was due on April 29, 2015. One previous extension was

  requested.

                             III. REASONS FOR REQUEST

          Since the court of appeals handed down its judgment, counsel has been working

  to complete briefs in In re M.I.S., Cause No. 01-14-00684-CV and Nomathemba Y.

  Sitawisha v. State, Cause No. 01-14-00848-CR, both of which are due today and subject
to abatement; a supplement to petition for discretionary review in Michael Jermaine

Williams v. State, Cause No. PD-0096-15; the research and briefing on remand of a

juvenile court’s waiver of jurisdiction that was reversed after appeal of the defendant’s

adult conviction, Jorge Guerrero v. State, Cause No. 14-13-00101-CR; and the investigation

into potential grounds for a motion for new trial in State v. Bo Daniel Shafer, Cause No.

1433928 in the 184th District Court.

                              III. FILING OF MOTION

      In the exercise of due diligence, counsel could not complete Mr. Combest’s

petition by the deadline. This motion is not filed for purposes of delay, but so justice

may be done.

                                       PRAYER

      Mr. Combest respectfully requests that this motion be granted and that the Court

permit an extension of time until May 4, 2015, to file his petition for discretionary

review.


                                                Respectfully submitted,

                                                ALEXANDER BUNIN
                                                Chief Public Defender
                                                Harris County Texas


                                                /s/ Cheri Duncan
                                                ______________________________
                                                CHERI DUNCAN
                                                Assistant Public Defender
                                                Harris County Texas
                                            2
                                               State Bar No. 06210500
                                               1201 Franklin, 13th Floor
                                               Houston Texas 77002
                                               (713) 368-0016
                                               (713) 368-9278 (Fax)
                                               cheri.duncan@pdo.hctx.net

                                               Attorney for Petitioner/Appellant,
                                               JOHN ELSWORTH COMBEST




                           CERTIFICATE OF SERVICE

        I certify that a copy of Appellant’s Motion to Extend Time to File Petition was
served on the State of Texas by electronic delivery to the Appellate Division of the
Harris County District Attorney’s Office and the State Prosecuting Attorney, May 4,
2015.
                                               /s/ Cheri Duncan
                                               _________________________
                                               CHERI DUNCAN




                                           3